Citation Nr: 0736864	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-14 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to February 20, 2004 
for the grant of service connection for bilateral hearing 
loss, evaluated as 100 percent disabling. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from November 1942 to January 
1946.  His decorations include the Purple Heart and the Air 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Milwaukee, Wisconsin, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran appeared a hearing at the RO before the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of the hearing is contained in the claims folder.  

The veteran's claim has been advanced on the docket due to 
his advanced age.  38 C.F.R. § 20.900(c) (2007)


FINDINGS OF FACT

1.  The veteran's initial informal claim for service 
connection for hearing loss was received on June 21, 2002; he 
did not respond to an October 2002 request to submit a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, within one year.  

2.  The veteran first submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension, on February 20, 
2004.  

3.  Entitlement to service connection for bilateral hearing 
loss was established in an August 2004 rating decision, 
effective from February 20, 2004.  





CONCLUSION OF LAW

The criteria for an effective date prior to February 20, 2004 
for the grant of service connection for bilateral hearing 
loss have not been met.  U.S.C. § 5101(a) (West 2002); 38 
C.F.R. §§ 3.151(a), 3.155(a), 3.158(a), 3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Board notes that this is an appeal of the 
effective date assigned after the initial grant of service 
connection for the veteran's disability.  VCAA notice was 
provided in a May 2004 letter prior to the initial rating 
action.  This letter told the veteran what evidence was 
needed to substantiate his claim for service connection for 
hearing loss.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The letter asked the veteran to submit 
any relevant evidence or information in his possession.  

The veteran was not provided with preadjudication notice 
pertaining to disability ratings.  However, the Board notes 
that the veteran was awarded a 100 percent disability rating, 
which is the highest that can be awarded.  In addition, he 
has indicated that he is satisfied with this rating.  
Therefore, the failure to provide the veteran with this 
information was harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

As for the veteran's claim for an earlier effective date, he 
was provided with information pertaining to the establishment 
of effective dates in a March 2006 letter.  His claim was 
readjudicated in July 2006.  However, any deficiencies in the 
notification for the effective date appeal are not 
prejudicial to the veteran's claim.  In Dingess v. Nicholson, 
the Court held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, [VCAA] notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Furthermore, the Board observes that the Court has held that 
even the failure to comply with the notice requirement of the 
VCAA is not prejudicial to the veteran if, as here, based on 
the facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced even by failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  In light of the foregoing, the Board finds 
that no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  The Board will thus 
proceed with the consideration of this case. 

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  He appeared at a September 
2007 hearing before the undersigned Veterans Law Judge.  
There is no indication that there are any pertinent records 
that must be obtained, and the Board may proceed with its 
review of the veteran's appeal. 

Earlier Effective Date

The veteran contends that he is entitled to an effective date 
prior to February 20, 2004 for service connection for his 
bilateral hearing loss.  He notes that he submitted an 
informal claim in June 2002.  Basically, the veteran argues 
his delay in filing a formal claim is a technicality, and 
that he should not be punished for failing to adhere to the 
strict letter of VA regulations.  He notes that he could have 
chosen to apply for benefits many years ago but that his 
failure to do so saved the government money.  Now he believes 
that the VA should overlook the regulations and pay him 
benefits from the date of his initial informal claim.  See 
Hearing Transcript. 

The facts in this case are not in dispute and may be briefly 
summarized.  The veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, on June 21, 2002, in which he 
expressed a belief that he had filed a previous claim for 
service connection for hearing loss and tinnitus but had 
never followed through.  He said that he would like to 
proceed with this claim.  

The RO contacted the veteran by letter dated October 2002 and 
informed him that he was required to submit a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  He was 
told that the RO could not process his claim without this 
form.  The veteran was also told that the claim must be 
submitted within one year of the date of the letter.  

The record shows that the veteran did not submit a VA Form 
21-526, Veteran's Application for Compensation or Pension, 
until February 20, 2004.  The RO treated this form as a new 
claim.  Thereafter, entitlement to service connection for 
bilateral hearing loss was established in an August 2004 
rating decision.  This decision assigned a 100 percent 
evaluation, with an effective date of February 20, 2004, 
which was the date of receipt of the formal claim.  

The Board finds that entitlement to an effective date prior 
to February 20, 2004 is not warranted.  An effective date 
prior to that time is prohibited by law and regulation, and 
the Board is bound by these laws and regulations.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, it will be the date of 
receipt of claim, or date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).

However, regulations also provide for informal claims under 
certain circumstances.  An informal claim can be any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant.  The benefit sought must be identified.  The 
regulation adds that "Upon receipt of an informal claim, if 
a formal claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If received 
within 1 year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim."  38 C.F.R. § 3.155(a).  

Regulations further indicate that when there is no response 
to a request from VA for evidence in an original claim within 
1 year of the request, the claim will be considered 
abandoned, and further action will not be taken unless a new 
claim is received.  38 C.F.R. § 3.158(a).  

In this case, the Board has reviewed the entire claims 
folder.  In spite of the veteran's statement in June 2002 
indicating he may have filed an earlier claim for service 
connection for hearing loss, no such claim is contained in 
the claims folder.  

The earliest communication expressing a desire to seek 
service connection for his hearing loss is the informal claim 
received on June 21, 2002.  The veteran was notified by 
letter in October 2002 that he was required to submit a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, within one year.  He did not submit this form until 
February 20, 2004.  The veteran's June 21, 2002 claim was 
properly considered to be abandoned, and the form received on 
February 20, 2004 was considered to be a new claim.  As this 
claim was received more than one year after the veteran's 
discharge from service, the date of this claim is the 
effective date, and the February 20, 2004 effective date is 
proper.  38 C.F.R. § 3.400(b)(2)(i).  

The Board notes that the veteran has not argued that he 
failed to receive or understand this notice, or that he was 
otherwise prevented from filing the formal claim.  Rather, he 
indicates that he was talked out of filing a claim after 
speaking with other veterans who told him that the processing 
time for new claims was prohibitively long.  This does not 
provide a basis for an earlier effective date. 

In reaching this decision, the Board is mindful and 
appreciative of the veteran's service.  However, while the 
veteran believes his claim has been denied on a technicality, 
the Court found in a similar situation that the requirement 
to submit a formal claim within one year of receipt of an 
informal claim is more than a technicality.  In this regard, 
the Court noted that the requirement that the claim form be 
executed is significant because the form includes a 
certification which affords evidentiary significance to the 
statements contained on the application and serves as a 
release to allow VA to obtain a claimant's medical records.  
Further, benefits, by statute and regulation, can be paid 
only if the claimant files the specific form prescribed by 
the Secretary.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  
Fleshman v. Brown, 9 Vet. App. 548 (November 22, 1996); mot. 
for en banc review denied, 10 Vet. App. 50 (1997) (per 
curiam) (en banc), aff'd sub nom. Fleshman v. West, No. 97-
7029, 138 F.3d 1429 (Fed. Cir. Mar. 11, 1998), cert. denied, 
119 S. Ct. 371 (Oct. 19, 1998) (No. 98-88).  

Therefore, as there is no basis on which an earlier effective 
date can be established, the effective date for the veteran's 
service connected hearing loss remains February 20, 2004.  


ORDER

Entitlement to an effective date prior to February 20, 2004 
for the grant of service connection for bilateral hearing 
loss, evaluated as 100 percent disabling, is denied. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


